      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 1 of 28


   David Mara, Esq. (230498)
 1 Jill Vecchi, Esq. (299333)
   MARA LAW FIRM, PC
 2 2650  Camino Del Rio North, Suite 205
   San Diego, California 92108
   Telephone: (619) 234-2833
 3 Facsimile: (619) 234-4048

 4 Attorneys for Terrance Bailey, on behalf of himself,
   all others similarly situated, and on behalf of the general public.
 5
                                 UNITED STATES DISTRICT COURT
 6                            NORTHERN      DISTRICT OF CALIFORNIA

 7   TERRANCE BAILEY on behalf of                     Case No. 3:18-cv-07000-VC
     himself, all others similarly situated, and on
 8
     behalf of the general public,                    PLAINTIFF’S SECOND AMENDED CLASS
 9                                                    ACTION COMPLAINT FOR DAMAGES,
     Plaintiffs,                                      INJUNCTIVE RELIEF, DECLARATORY
10                                                    RELIEF, AND RESTITUTION
     v.
11                                                       1) Failure to Pay All Straight Time
     BLUE APRON, LLC; BLUE APRON,
12                                                          Wages;
     INC.; and DOES 1-100,
                                                         2) Failure to Pay All Overtime Wages;
13   Defendants.                                         3) Failure to Provide Meal Periods (Lab.
                                                            Code §§ 226.7, 512, IWC Wage Order
14                                                          No. 9-2001(11); Cal. Code Regs., tit. 8
                                                            § 11090);
15                                                       4) Failure to Authorize and Permit Rest
16                                                          Periods (Lab. Code § 226.7; IWC
                                                            Wage Order No. 9-2001(12); Cal.
17                                                          Code Regs. Title 8 § 11090);
                                                         5) Knowing and Intentional Failure to
18                                                          Comply with Itemized Employee
                                                            Wage Statement Provisions (Lab.
19                                                          Code §§ 226, 1174, 1175);
20                                                       6) Failure to Pay All Wages Due at the
                                                            Time of Termination of Employment
21                                                          (Lab. Code §§201-203);
                                                         7) Violations of the Labor Code Private
22                                                          Attorneys General Act of 2004
                                                            (“PAGA”); and
23
                                                         8) Violation of Unfair Competition Law
24                                                          (Bus. & Prof. Code § 17200, et seq.).

25                                                         DEMAND FOR JURY TRIAL

26
27
28
     SECOND AMENDED CLASS ACTION COMPLAINT 1
        Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 2 of 28



 1 Plaintiff TERRANCE BAILEY, on behalf of himself, all others similarly situated, and on behalf
 2 of the general public, complains of Defendants BLUE APRON, LLC, BLUE APRON, INC.
 3 (collectively “BLUE APRON”) and/or DOES and for causes of action and alleges:

 4 1.       This is a class action pursuant on behalf of Plaintiff, TERRANCE BAILEY, and all non-
 5          exempt, hourly workers who are presently or formerly employed by BLUE APRON and/or
 6          DOES and/or their subsidiaries or affiliated companies and/or predecessors within the State
 7          of California.
 8 2.       At all times mentioned herein, BLUE APRON and/or DOES have conducted business in
 9          Alameda County and elsewhere within California.
10 3.       At all times mentioned herein, BLUE APRON and/or subsidiaries or affiliated companies
11          and/or DOES, within the State of California, have, among other things, employed current
12          and former non-exempt employees.
13 4.       At all times mentioned herein, the common policies and practices of BLUE APRON and/or
14          DOES were a direct cause of Defendant’s and/or DOES’ failure to comply with
15          California’s wage and hours laws, Wage Orders, and/or the California Labor Code, as set
16          forth more fully within.
17 5.       For at least four (4) years prior to the filing of this action and through to the present,
18          Defendant BLUE APRON and/or DOES have had a consistent policy and/or practice of
19          not paying Plaintiff and its Non-Exempt Employees for all of the hours they worked.
20 6.       For at least four (4) years prior to the filing of this action and through to the present,
21          Defendant BLUE APRON and/or DOES have had a continuous and widespread policy of
22          not paying Plaintiff and those similarly situated for all hours they worked, including before
23          clocking in for their work shift, after clocking out for their work shift, and during unpaid
24          meal periods. Further, Defendant BLUE APRON and/or DOES have had a continuous and

25          widespread policy to shave the time Plaintiff and those similarly situated worked (referred
26          to as “time shaving”).
27 7.       For at least four (4) years prior to the filing of this action and through to the present,
28          Defendant BLUE APRON and/or DOES have had a continuous and widespread policy of
     SECOND AMENDED CLASS ACTION COMPLAINT 2
        Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 3 of 28



 1          “clocking-out” Plaintiff and those similarly situated for thirty (30) minute meal periods,
 2          even though Plaintiff and those similarly situated were suffered and/or permitted to work
 3          during these deduction periods, thereby deducting thirty (30) minutes of paid time,

 4          including straight time and overtime.
 5 8.       For at least four (4) years prior to the filing of this action and through to the present,
 6          Defendant BLUE APRON and/or DOES have had a consistent policy and/or practice of
 7          failing to provide all straight time and overtime wages owed to Non-Exempt Employees,
 8          as mandated under the California Labor Code and the implementing rules and regulations
 9          of the Industrial Welfare Commission’s (“IWC”) California Wage Orders.
10 9.       For at least four (4) years prior to the filing of this action and through to the present,
11          Defendant BLUE APRON and/or DOES have had a consistent policy of requiring Non-
12          Exempt Employees within the State of California, including Plaintiff, to work through meal
13          periods and work at least five (5) hours without a meal period and failing to pay such
14          employees one (1) hour of pay at the employees’ regular rate of compensation for each
15          workday that the meal period is not provided, or other compensation, as required by
16          California’s state wage and hour laws, and automatically deducting a half hours pay from
17          their wages.
18 10.      For at least four (4) years prior to filing of this action and through the present, Defendant
19          BLUE APRON and/or DOES did not have a policy of allowing its hourly employees
20          working shifts of ten (10) or more hours in a day to take a second meal period of not less
21          than thirty (30) minutes as required by the applicable Wage Order of the IWC.
22 11.      For at least four (4) years prior to the filing of this action and through to the present,
23          Defendant BLUE APRON and/or DOES have had a consistent policy of requiring Non-
24          Exempt Employees within the State of California, including Plaintiff, to work over ten (10)

25          hours without providing an additional, uninterrupted meal period of thirty (30) minutes and
26          failing to pay such employees one (1) hour of pay at the employees’ regular rate of
27          compensation for each workday that the meal period is not provided, or other
28          compensation, as required by California’s state wage and hour laws.
     SECOND AMENDED CLASS ACTION COMPLAINT 3
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 4 of 28



 1 12.    For at least four (4) years prior to the filing of this action and through to the present,
 2        Defendant BLUE APRON and/or DOES have had a consistent policy and/or practice of
 3        requiring its Non-Exempt Employees within the State of California, including Plaintiff, to

 4        work for over four hours, or a major fraction thereof, without a 10 minute rest period, and
 5        failing to pay such employees one (1) hour of pay at the employees’ regular rate of
 6        compensation for each workday that the rest period is not provide, or other compensation,
 7        as required by California’s state wage and hour laws.
 8 13.    For at least four (4) years prior to the filing of this action and through to the present,
 9        Defendant BLUE APRON and/or DOES and/or their officers and/or managing agents have
10        had a consistent policy and/or practice of willfully failing to provide to Plaintiff and its
11        Non-Exempt Employees, accurate itemized employee wage statements.
12 14.    For at least four (4) years prior to the filing of this action and through to the present,
13        Defendant BLUE APRON and/or DOES and/or their officers and/or managing agents have
14        had a consistent policy and/or practice of willfully failing to timely pay wages owed to
15        Plaintiff and those Non-Exempt Employees who left Defendant BLUE APRON and/or
16        DOES employ or who were terminated.
17 15.    For at least four (4) years prior to the filing of this action and through to the present, BLUE
18        APRON and/or DOES, by failing to lawfully pay Plaintiff and those similarly situated all
19        the wages they are owed, engaged in false, unfair, fraudulent and deceptive business
20        practices within the meaning of the Business and Professions Code section 17200, et seq.
21 16.    Throughout the statutory period, BLUE APRON’s and/or DOES’ employees, including
22        Plaintiff and similarly situated Non-Exempt Employees, were not provided all straight time
23        and overtime wages owed, meal periods and rest periods, or compensation in lieu thereof,
24        as mandated under the California Labor Code, and the implementing rules and regulations

25        of the Industrial Welfare Commissions (“IWC”) California Wage Orders.
26 17.    Throughout the statutory period, BLUE APRON and/or DOES employees, including
27        Plaintiff and similarly situated Non-Exempt Employees were not provided with accurate
28        and itemized employee wage statements.
     SECOND AMENDED CLASS ACTION COMPLAINT 4
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 5 of 28



 1 18.    BLUE APRON and/or DOES failed to comply with Labor Code section 226, subdivision
 2        (a), by itemizing in wage statements all hourly compensation and accurately reporting total
 3        hours worked by Plaintiff and the members of the proposed class. Plaintiff and members

 4        of the proposed class are entitled to penalties not to exceed $4,000 for each employee
 5        pursuant to Labor Code section 226(b).
 6 19.    BLUE APRON and/or DOES have failed to comply with IWC Wage Order 9-2001(7) by
 7        failing to maintain accurate time records showing hourly compensation, when the
 8        employee begins and ends each work day and total daily hours worked by itemizing in
 9        wage statements and accurately reporting total hours worked by Plaintiff and members of
10        the proposed class.
11 20.    BLUE APRON’s and/or DOES’ failure to retain accurate records of total hours worked by
12        Plaintiff and the proposed class was willful and deliberate, was a continuous breach of
13        BLUE APRON’s and/or DOES’ duty owed to Plaintiff and the proposed class.
14 21.    Throughout the statutory period, BLUE APRON’s and/or DOES’ employees, including
15        Plaintiff and similarly situated Non-Exempt Employees, were not timely paid all wages
16        owed to them at the time of termination.
17 22.    Defendant BLUE APRON and/or DOES are and were aware that Plaintiff and members of
18        the proposed class were not paid all straight time and overtime wages owed, nor provided
19        meal and rest periods. Defendant BLUE APRON’s and/or DOES’ denial of wages and
20        other compensation due to Plaintiff and members of the proposed class was willful and
21        deliberate.
22 23.    Defendant BLUE APRON and/or DOES, each and collectively, controlled the wages,
23        hours, and working conditions of Plaintiff and the proposed class, creating a joint-employer
24        relationship over Plaintiff and the proposed class.

25 24.    Plaintiff TERRANCE BAILEY, on behalf of himself and all of BLUE APRON’s and/or
26        DOES’ Non-Exempt Employees, brings this action pursuant to California Labor Code
27        sections 218, 218.5, 222, 223, 224, 226, subd. (b), 226.7. 510, 512, 515, 558, 1194, 1197,
28        2699 et seq., and California Code of Regulations, Title 8, sections 11090 and 3395, seeking
     SECOND AMENDED CLASS ACTION COMPLAINT 5
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 6 of 28



 1        unpaid wages, overtime, meal and rest period compensation, penalties, injunctive and other
 2        equitable relief, relief under the Labor Code Private Attorneys General Act of 2004
 3        (“PAGA”), and reasonable attorneys’ fees and costs.

 4 25.    Plaintiff TERRANCE BAILEY, on behalf of himself and all putative Class members made
 5        up of BLUE APRON’s and/or DOES’ non-exempt employees, pursuant to California
 6        Business and Professions Code sections 17200-17208, also seeks injunctive relief,
 7        restitution, and disgorgement of all benefits BLUE APRON and/or DOES enjoyed from
 8        their failure to pay all straight time wages, overtime wages, and meal and rest period
 9        compensation.
10                                               I.   VENUE
11 26.    Venue as to each Defendant, BLUE APRON and/or DOES, is proper in this judicial
12        district. Defendant BLUE APRON and/or DOES conduct business and commit Labor Code
13        violations within Alameda County, and each Defendant and/or DOE is within California
14        for service of process purposes. The unlawful acts alleged herein have a direct effect on
15        Plaintiff and those similarly situated within the State of California and within Alameda
16        County. Defendant BLUE APRON and/or DOES employ numerous Class members who
17        work in Alameda County, in California.
18                                             II.    PARTIES
19 A.     Plaintiffs.
20 27.    At all relevant times, herein, Plaintiff TERRANCE BAILEY is and was a resident of
21        California. At all relevant times, herein, he was employed by Defendant BLUE APRON
22        and/or DOES within the last four (4) years as a non-exempt, hourly warehouse worker in
23        California.
24 28.    On information and belief, Plaintiff and all other members of the proposed class

25        experienced Defendant BLUE APRON’s and/or DOES’ common company policies of
26        failing to pay all straight time and overtime wages owed.
27 29.    On information and belief, Plaintiff and all other members of the proposed class
28        experienced Defendant BLUE APRON’s and/or DOES’ common company policies of
     SECOND AMENDED CLASS ACTION COMPLAINT 6
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 7 of 28



 1        illegally deducting wages from employees for meal periods during which they were
 2        performing work.
 3 30.    On information and belief, Plaintiff and all other members of the proposed class

 4        experienced Defendant BLUE APRON’s and/or DOES’ common company policies and/or
 5        practices of failing to pay all straight time and overtime wages owed, and failing to provide
 6        compliant meal periods to employees before the end of their fifth hour of work or a second
 7        meal period before the end of the tenth hour or work, or compensation in lieu thereof.
 8 31.    On information and belief, Plaintiff and all other members of the proposed class
 9        experienced Defendant BLUE APRON’s and/or DOES’ common company policies of
10        failing to provide ten (10) minute paid rest breaks to employees whom worked four (4)
11        hours or major fractions thereof.
12 32.    On information and belief, Plaintiff and all other members of the proposed class
13        experienced Defendant BLUE APRON’s and/or DOES’ common company policies of
14        failing to provide Non-Exempt Employees with accurate itemized wage statements. On
15        information and belief, Defendants and/or DOES failure to provide to their Non-Exempt
16        Employees, including Plaintiff, with accurate itemized wage statements was willful.
17 33.    On information and belief, Plaintiff and all other members of the proposed class
18        experienced Defendant BLUE APRON’s and/or DOES’ common company policies of
19        failing to timely compensate Non-Exempt Employees all wages owed upon termination.
20        On information and belief, Defendant’s and/or DOES’ failure to pay, in a timely manner,
21        compensation owed to Non-Exempt Employees, including Plaintiff, upon termination of
22        their employment with BLUE APRON and/or DOES was willful.
23 34.    Plaintiff filed a Notice of Labor Code Violations Pursuant to Labor Code Section 2699.3
24        with the Labor and Workforce Development Agency (“LWDA”) and paid the required

25        fees. To date, Plaintiff has not received notice that the LWDA will be taking action in
26        response to Plaintiff’s Notice.
27 35.    On information and belief, Plaintiff and all other members of the proposed class
28        experienced Defendant BLUE APRON’s and/or DOES’ fraudulent and deceptive business
     SECOND AMENDED CLASS ACTION COMPLAINT 7
        Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 8 of 28



 1          practices within the meaning of the Business and Professions Code section 17200, et seq.
 2 36.      Plaintiff and the proposed class are covered by, inter alia, California IWC Occupational
 3          Wage Order No. 9-2001, and Title 8, California Code of Regulations, §§ 11090 and 3395.

 4 B.       Defendants.
 5 37.      At all relevant times herein, BLUE APRON and/or DOES engage in the ownership and
 6          operation of facilities in the State of California.
 7 38.      “Each week [Blue Apron] send[s] hundreds of thousands of customers all the pre-measured
 8          and perfectly proportioned ingredients they need to prepare delicious and healthy meals at
 9          home.” BLUE APRON, https://www.blueapron.com/, last visited October 4, 2018.
10 39.      “Blue Apron has expanded tremendously and as a team, [and] work[s] every day to live
11          and breathe [its] mission. [Blue Apron] send[s] over 8 million meals per month to our home
12          chefs nationwide, and [has] thousands of employees that work across four offices to ensure
13          each customer gets the highest quality product every week.” Id.
14 40.      Blue Apron claims that it holds its values are “we win together, not alone; we operate with
15          integrity” and boasts “we are accountable.” Id.
16 41.      If Blue Apron truly does operate with integrity and it accountable, the it will pay its
17          employees all of their hard-earned wages.
18 42.      On information and belief, BLUE APRON and/or DOES exercised control over the wages,
19          hours, and/or working conditions of Plaintiff and members of the proposed class
20          throughout the liability period.
21 43.      BLUE APRON and/or DOES principal place of business is in the State of California.
22 44.      The true names and capacities, whether individual, corporate, associate, or otherwise, of
23          Defendants DOES 1-100, inclusive, are presently unknown to Plaintiff, who therefore sues
24          these Defendants by such fictitious names. Plaintiff is informed and believes, and based

25          thereon alleges, that each of the Defendants designated herein as a DOE is legally
26          responsible in some manner for the unlawful acts referred to herein. Plaintiff will seek
27          leave of court to amend this Complaint to reflect the true names and capacities of the
28          Defendants designated hereinafter as DOES when such identities become known.
     SECOND AMENDED CLASS ACTION COMPLAINT 8
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 9 of 28



 1 45.    Plaintiff is informed and believes, and based thereon alleges, that each Defendant and/or
 2        DOE acted in all respects pertinent to this action as the agent of the other Defendants and/or
 3        DOES, carried out a joint scheme, business plan or policy in all respects pertinent hereto,

 4        and the acts of each Defendants and/or DOES are legally attributable to the other
 5        Defendants and/or DOES.
 6                           III.    CLASS ACTION ALLEGATIONS
 7 46.    Plaintiff brings this action on behalf of himself and all others similarly situated as a class
 8        action pursuant to the Federal Rules of Civil Procedure. Plaintiff seeks to represent a Class
 9        composed of and defined as follows:
10
11               All persons who are employed or have been employed by Defendant
12               in the State of California as hourly, Non-Exempt workers during the
13               period of the relevant statute of limitations.
14
15        Plaintiff also seeks to represent subclasses composed of and defined as follows:
16
17               All persons who are or have been employed by BLUE APRON
18               and/or DOES in the State of California as hourly, Non-Exempt
19               workers during the period of the relevant statute of limitations, who
20               worked one (1) or more shifts in excess of five (5) hours.
21
22               All persons who are or have been employed by BLUE APRON
23               and/or DOES in the State of California as hourly, Non-Exempt
24               workers during the period of the relevant statute of limitations, who

25               worked one (1) or more shifts in excess of six (6) hours.
26
27               All persons who are or have been employed by BLUE APRON
28               and/or DOES in the State of California as hourly, Non-Exempt
     SECOND AMENDED CLASS ACTION COMPLAINT 9
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 10 of 28



 1              workers during the period of the relevant statute of limitations, who
 2              worked one (1) or more shifts in excess of ten (10) hours.
 3

 4              All persons who are or have been employed by BLUE APRON
 5              and/or DOES in the State of California as hourly, Non-Exempt
 6              workers during the period of the relevant statute of limitations, who
 7              worked one (1) or more shifts in excess of twelve (12) hours.
 8
 9              All persons who are or have been employed by BLUE APRON
10              and/or DOES in the State of California as hourly, Non-Exempt
11              workers during the period of the relevant statute of limitations, who
12              worked one (1) or more shifts in excess of two (2) hours.
13
14              All persons who are or have been employed by BLUE APRON
15              and/or DOES in the State of California as hourly, Non-Exempt
16              workers during the period of the relevant statute of limitations, who
17              worked one (1) or more shifts in excess of three (3) hour and one-
18              half hours, but less than or equal to six (6) hours.
19
20              All persons who are or have been employed by BLUE APRON
21              and/or DOES in the State of California as hourly, Non-Exempt
22              workers during the period of the relevant statute of limitations, who
23              worked one (1) or more shifts in excess of six (6) hours, but less than
24              or equal to ten (10) hours.

25
26              All persons who are or have been employed by BLUE APRON
27              and/or DOES in the State of California as hourly, Non-Exempt
28              workers during the period of the relevant statute of limitations, who
     SECOND AMENDED CLASS ACTION COMPLAINT 10
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 11 of 28



 1               worked one (1) or more shifts in excess of ten (10) hours.
 2
 3               All persons who are or have been employed by BLUE APRON

 4               and/or DOES in the State of California as hourly, Non-Exempt
 5               workers during the period of the relevant statute of limitations, who
 6               separated their employment from Defendant.
 7
 8               All persons who are or have been employed by BLUE APRON
 9               and/or DOES in the State of California as hourly, Non-Exempt
10               workers during the period of the relevant statute of limitations, who
11               worked one (1) or more shifts in which they received a wage
12               statement for the corresponding pay period.
13
14               All persons who are or have been employed by BLUE APRON
15               and/or DOES in the State of California as hourly, Non-Exempt
16               workers during the period of the relevant statute of limitations, who
17               were deducted wages for meal periods.
18
19 47.    Plaintiff reserves the right under rule 1855, subdivision (b), California Rules of Court, to
20        amend or modify the Class description with greater specificity or further division into
21        subclasses or limitation to particular issues.
22 48.    This action has been brought and may properly be maintained as a class action because
23        there is a well-defined community of interest in the litigation and the proposed Class is
24        easily ascertainable.

25 A.     Numerosity.
26 49.    The potential members of the Class as defined are so numerous that joinder of all the
27        members of the Class is impracticable. While the precise number of Class members has
28        not been determined at this time, Plaintiff is informed and believes that BLUE APRON
     SECOND AMENDED CLASS ACTION COMPLAINT 11
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 12 of 28



 1        and/or DOES currently employ, and during the liability period employed, over one hundred
 2        (100) employees, all in the State of California, in positions as hourly non-exempt
 3        employees.

 4 50.    Accounting for employee turnover during the relevant periods increases this number
 5        substantially. Upon information and belief, Plaintiff alleges BLUE APRON’s and/or
 6        DOES’ employment records will provide information as to the number and location of all
 7        Class members. Joinder of all members of the proposed Class is not practicable.
 8 B.     Commonality.
 9 51.    There are questions of law and fact common to the Class that predominate over any
10        questions affecting only individual Class members. These common questions of law and
11        fact include, without limitation:
12                       (1)     Whether BLUE APRON and/or DOES violated the Labor
13               Code and/or applicable IWC Wage Orders in failing to pay its non-exempt
14               workers all earned wages at the regular rate for all hours worked.
15                       (2)     Whether BLUE APRON’s and/or DOES’ uniform policies
16               and/or practices whereby non-exempt workers were pressured and/or
17               incentivized to forego taking meal and/or rest periods.
18                       (3)     Whether BLUE APRON and/or DOES violated Labor Code
19               section 226.7, IWC Wage Order No. 9-2001 or other applicable IWC Wage
20               Orders, and/or California Code of Regulations, Title 8, section 11090, by
21               failing to authorize, permit, and/or provide rest periods to its hourly, non-
22               exempt employees for every four (4) hours or major fraction thereof worked
23               and/or failing to pay said employees one (1) hour of pay at the employee’s
24               regular rate of compensation for each work day that the rest period was not

25               authorized, permitted and/or provided.
26                       (4)     Whether BLUE APRON and/or DOES willfully failed to
27               pay, in a timely manner, wages owed to members of the proposed Class who
28               left BLUE APRON’s and/or DOES’ employ or who were terminated.
     SECOND AMENDED CLASS ACTION COMPLAINT 12
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 13 of 28



 1                        (5)    Whether BLUE APRON and/or DOES violated Labor Code
 2                 section 203, which provides for the assessment of a penalty against the
 3                 employer, by willfully failing to timely pay all wages owed to employees

 4                 who left BLUE APRON’s and/or DOES’ employ or who were terminated.
 5                        (6)    Whether BLUE APRON and/or DOES had uniform policies
 6                 and/or practices of failing to provide employees accurate and itemized wage
 7                 statements.
 8                        (7)    Whether BLUE APRON and/or DOES had uniform policies
 9                 and/or practices of failing to timely pay all wages owed to employees who
10                 left BLUE APRON’s and/or DOES’ employ or who were terminated.
11 52.    The answer to each of these respective questions will generate a common answer capable
12        of resolving class-wide liability in one stroke.
13 53.    Said common questions predominate over any individualized issues and/or questions
14        affecting only individual members.
15 C.      Typicality.
16 54.    The claims of the named Plaintiff are typical of the claims of the proposed class. Plaintiff
17        and all members of the proposed class sustained injuries and damages arising out of and
18        caused by BLUE APRON’s and/or DOES’ common course of conduct in violation of laws
19        and regulations that have the force and effect of law and statutes as alleged.
20 55.    Plaintiff TERRANCE BAILEY was subjected to the same uniform policies and/or
21        practices complained of herein that affected all such employees. Thus, as TERRANCE
22        BAILEY was subjected to the same unlawful policies and practices as all hourly non-
23        exempt employees, his claims are typical of the class he seeks to represent.
24 D.     Adequacy of Representation.

25 56.    Plaintiff will fairly and adequately represent and protect the interests of the members of the
26        Class.
27 57.    Plaintiff is ready and willing to take the time necessary to help litigate this case.
28 58.    Plaintiff has no conflicts that will disallow him to fairly and adequately represent and
     SECOND AMENDED CLASS ACTION COMPLAINT 13
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 14 of 28



 1        protect the interests of the members of the Class.
 2 59.    Counsel who represent Plaintiff are competent and experienced in litigating large
 3        employment class actions.

 4 60.    Specifically, David Mara, Esq., Jamie Serb, Esq., Tony Roberts, Esq., are California
 5        lawyers in good standing.
 6 61.    Counsel who represent Plaintiff are competent and experienced in litigating large
 7        employment class actions.
 8 62.    Specifically, David Mara, Esq., Jamie Serb, Esq., Jill Vecchi, Esq., and Tony Roberts, Esq.
 9        are California lawyers in good standing.
10 63.    Mr. Mara wrote winning amicus briefs in two very worker friendly California Supreme
11        Court cases: Augustus v. ABM Security Servs. (2016) 2 Cal.5th 257 and Williams v.
12        Superior Court (decided July 13, 2017).
13 64.    Mr. Mara was appointed class counsel in the landmark California Supreme Court case,
14        Brinker v. Superior Court and his firm has been appointed as class counsel in many
15        California wage and hour cases, in both State Court and Federal Court.
16 65.    Mara Law Firm, PC has the resources to take this case to trial and judgment, if necessary.
17 66.    Mr. Mara has the experience, ability, and ways and means to vigorously prosecute this
18        case.
19 E.      Superiority of Class Action.
20 67.    A class action is superior to other available means for the fair and efficient adjudication of
21        this controversy. Individual joinder of all Class members is not practicable, and questions
22        of law and fact common to the Class predominate over any questions affecting only
23        individual members of the Class. Each member of the Class has been damaged and is
24        entitled to recovery by reason of BLUE APRON’s and/or DOES’ illegal policies and/or

25        practices of failing to pay all straight time and overtime wages owed, failing to permit or
26        authorize rest periods, failing to provide meal periods, knowingly and intentionally failing
27        to comply with wage statement requirements, and failing to pay all wages due at
28        termination.
     SECOND AMENDED CLASS ACTION COMPLAINT 14
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 15 of 28



 1 68.    Class action treatment will allow those similarly situated persons to litigate their claims in
 2        the manner that is most efficient and economical for the parties and the judicial system.
 3        Plaintiff is unaware of any difficulties that are likely to be encountered in the management

 4        of this action that would preclude its maintenance as a class action.
 5 69.    Because such common questions predominate over any individualized issues and/or
 6        questions affecting only individual members, class resolution is superior to other methods
 7        for fair and efficient adjudication.
 8                                   IV.    CAUSES OF ACTION
 9 First Cause of Action Against BLUE APRON and/or DOES: Failure to Pay All Straight
10 Time Wages
11 70.    Plaintiff and those similarly situated Class members hereby incorporate by reference each
12        and every other paragraph in this Complaint herein as if fully plead.
13 71.    Defendant and/or DOES have had a continuous policy of not paying Plaintiff and those
14        similarly situated for all hours worked.
15 72.    It is fundamental that an employer must pay its employees for all time worked. California
16        Labor Code sections 218 and 218.5 provides a right of action for nonpayment of wages.
17        Labor Code section 222 prohibits the withholding of part of a wage. Labor Code section
18        223 prohibits the pay of less than a statutory or contractual wage scale. Labor Code section
19        1197 prohibits the payment of less than the minimum wage. Labor Code section 1194 states
20        that an employee receiving less than the legal minimum wage is entitled to recover in a
21        civil action the unpaid balance of the full amount of this minimum wage. Labor Code
22        section 224 only permits deductions from wages when the employer is required or
23        empowered to do so by state or federal law or when the deduction is expressly authorized
24        in writing by the employee for specified purposes that do not have the effect of reducing
25        the agreed upon wage.
26 73.    Plaintiff and those similarly situated Class members were employed by BLUE APRON
27        and/or DOES at all relevant times. BLUE APRON and/or DOES were required to
28
     SECOND AMENDED CLASS ACTION COMPLAINT 15
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 16 of 28



 1        compensate Plaintiff for all hours worked and were prohibited from making deductions
 2        that had the effect of reducing the agreed upon wage.
 3 74.    Defendant and/or DOES have a continuous and consistent policy of clocking-out Plaintiff

 4        and those similarly situated for a thirty (30) minute meal period, even though Plaintiff and
 5        all members of the Class work through their meal periods. Thus, BLUE APRON and/or
 6        DOES do not pay Plaintiff and each and every member of the Class for all time worked
 7        each and every day they work without a meal period and have time deducted.
 8 75.    Plaintiff and those similarly situated Class members are informed and believe and thereon
 9        allege that BLUE APRON and/or DOES breached the legal duty to pay full wages to
10        Plaintiff by deducting a portion of the wages earned when Plaintiff’s and the Class
11        members’ actual time records indicate that a meal period was not taken. BLUE APRON
12        and/or DOES did not make reasonable efforts to determine whether the time deducted was
13        actually worked as reported by Plaintiff and Class members. BLUE APRON and/or DOES,
14        without a reasonable basis, presumed that actual reported hours had not been accurately
15        reported. The conduct complained of is a form of what is sometimes called “dinging,”
16        “shaving,” or “scrubbing” and is prohibited by law.
17 76.    Defendant and/or DOES have a continuous and consistent policy of not paying Plaintiff
18        and those similarly situated for all time worked, including before Plaintiff and those
19        similarly situated clock in for work shifts and after they clock out after work shifts.
20 77.    Defendant and/or DOES have a continuous and consistent policy of shaving the time
21        Plaintiff and those similarly situated work (referred to as “time shaving”).
22 78.    Thus, BLUE APRON and/or DOES shave/steal earned wages from Plaintiff and each and
23        every member of the Class each and every day they work. BLUE APRON and/or DOES
24        have not paid Plaintiff and the members of the Class all straight time wages owed.

25 79.    Plaintiff and the Class members are informed and believe and thereon allege that as a direct
26        result of Defendant’s and/or DOES’ uniform policies and/or practices, Plaintiff and the
27        Class members have suffered, and continue to suffer, substantial unpaid wages, and lost
28        interest on such wages, and expenses and attorneys’ fees in seeking to compel BLUE
     SECOND AMENDED CLASS ACTION COMPLAINT 16
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 17 of 28



 1         APRON and/or DOES to fully perform their obligations under state law, all to their
 2         respective damage in amounts, according to proof at trial.
 3 80.     As a direct result of BLUE APRON’s and/or DOES’ policy of illegal wage theft, Plaintiff

 4         and those similarly situated have been damaged in an amount to be proven at trial.
 5 81.     WHEREFORE, Plaintiff and the Class he seeks to represent request relief as described
 6         below.
 7 Second Cause of Action Against BLUE APRON and/or DOES: Failure to Pay All Overtime
 8 Wages
 9 82.     Plaintiff and those similarly situated Class members hereby incorporate by reference each
10         and every other paragraph in this Complaint herein as if fully plead.
11 83.     It is fundamental that an employer must pay its employees for all time worked. California
12         Labor Code sections 218 and 218.5 provides a right of action for nonpayment of wages.
13         Labor Code section 222 prohibits the withholding of part of a wage. Labor Code section
14         223 prohibits the pay of less than a statutory or contractual wage scale. Labor Code section
15         1197 prohibits the payment of less than the minimum wage. Labor Code section 224 only
16         permits deductions from wages when the employer is required or empowered to do so by
17         state or federal law or when the deduction is expressly authorized in writing by the
18         employee for specified purposes that do not have the effect of reducing the agreed upon
19         wage.
20 84.     BLUE APRON and/or DOES failed to pay overtime when employees worked over eight
21         (8) hours per day and when employees worked over forty (40) hours per week.
22 85.     Plaintiff and those similarly situated Class members were employed by BLUE APRON
23         and/or DOES at all relevant times. BLUE APRON and/or DOES were required to
24         compensate Plaintiff for all overtime hours worked and were prohibited from making

25         deductions that had the effect of reducing the agreed upon wage.
26 86.     BLUE APRON and/or DOES failed to pay for the overtime that was due, pursuant to IWC
27         Wage Order No. 9-2001, item 3(A).
28 87.     Plaintiff and the Class members are informed and believe and thereon allege that as a direct
     SECOND AMENDED CLASS ACTION COMPLAINT 17
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 18 of 28



 1         result of Defendant’s and/or DOES’ uniform policies and/or practices, Plaintiff and the
 2         Class members have suffered, and continue to suffer, substantial unpaid overtime wages,
 3         and lost interest on such overtime wages, and expenses and attorneys’ fees in seeking to

 4         compel BLUE APRON and/or DOES to fully perform their obligations under state law, all
 5         to their respective damage in amounts according to proof at time of trial. BLUE APRON
 6         and/or DOES committed the acts alleged herein knowingly and willfully, with the wrongful
 7         and deliberate intention on injuring Plaintiff and the Class members. BLUE APRON and/or
 8         DOES acted with malice or in conscious disregard of Plaintiff’s and the Class Member’s
 9         rights. In addition to compensation, Plaintiff is also entitled to any penalties allowed by
10         law.
11 88.     WHEREFORE, Plaintiff and the Class he seeks to represent request relief as described
12         below.
13 Third Cause of Action Against BLUE APRON and/or DOES: Failure to Provide Meal
14 Periods, or Compensation in Lieu Thereof (Lab. Code §§ 226.7, 512, IWC Wage Order No.
15 9-2001(11); Cal. Code Regs., tit. 8, § 11090)
16 89.     Plaintiff and those similarly situated Class members hereby incorporate by reference each
17         and every other paragraph in this Complaint herein as if fully plead.
18 90.     Under California Labor Code section 512 and IWC Wage Order No. 9, no employer shall
19         employ any person for a work period of more than five (5) hours without providing a meal
20         period of not less than thirty (30) minutes. During this meal periods of not less than thirty
21         (30) minutes, the employee is to be completely free of the employer’s control and must not
22         perform any work for the employer. If the employee does perform work for the employer
23         during the thirty (30) minute meal period, the employee has not been provided a meal
24         period in accordance with the law. Also, the employee is to be compensated for any work

25         performed during the thirty (30) minute meal period.
26 91.     In addition, an employer may not employ an employee for a work period of more than ten
27         (10) hours per day without providing the employee with another meal period of less than
28         thirty (30) minutes.
     SECOND AMENDED CLASS ACTION COMPLAINT 18
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 19 of 28



 1 92.    Under California Labor Code section 226.7, if the employer does not provide an employee
 2        a meal period in accordance with the above requirements, the employer shall pay the
 3        employee one (1) hour of pay at the employee’s regular rate of compensation for each

 4        workday that the meal period is not provided.
 5 93.    BLUE APRON and/or DOES failed to provide thirty (30) minute, uninterrupted meal
 6        periods to its Non-Exempt Employees who worked for work periods of more than five (5)
 7        consecutive hours. As such, BLUE APRON and/or DOES non-exempt employees were
 8        required to work over five (5) consecutive hours at a time without being provided a thirty
 9        (30) minute uninterrupted meal period within that time.
10 94.    BLUE APRON and/or DOES failed to provide thirty (30) minute, uninterrupted meal
11        periods to its Non-Exempt Employees for every five (5) continuous hours worked.
12 95.    BLUE APRON’s and/or DOES’ business model is such that Non-Exempt Employees were
13        assigned too much work and insufficient help due to chronic understaffing to be able to
14        take meal periods. Thus, Non-Exempt Employees are not able to take meal periods.
15 96.    Throughout the statutory period, BLUE APRON and/or DOES had a pattern and practice
16        of assigning too much work to be completed in too short of time frames, resulting in
17        Plaintiff and those similarly situated not being able to take meal periods.
18 97.    BLUE APRON and/or DOES would not permit Plaintiff and the Class to take 30-minute
19        meal periods unless specifically scheduled by Defendant and/or DOES or unless Plaintiff
20        and the Class were expressly told to by Defendant and/or DOES. This routinely resulted in
21        Plaintiff and the Class members not being able to take a meal period, if at all, until after
22        the fifth hour.
23 98.    BLUE APRON and/or DOES did not have a policy of providing a second meal period
24        before the end of the tenth hour.

25 99.    Failing to provide compensation for such unprovided or improperly provided meal periods,
26        as alleged above, BLUE APRON and/or DOES willfully violated the provisions of Labor
27        Code sections 226.7, 512, and IWC Wage Order No. 9.
28 100.   As a result of the unlawful acts of BLUE APRON and/or DOES, Plaintiff and the Class he
     SECOND AMENDED CLASS ACTION COMPLAINT 19
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 20 of 28



 1        seeks to represent have been deprived of premium wages, in amounts to be determined at
 2        trial, and are entitled to recovery of such amounts, plus interest and penalties thereon,
 3        attorneys’ fees and costs, pursuant to Labor Code section 226.7, and IWC Wage Order No.

 4        9-2001. Plaintiff and the Class he seeks to represent did not willfully waive their right to
 5        take meal periods through mutual consent with BLUE APRON and/or DOES.
 6 101.   WHEREFORE, Plaintiff and the Class he seeks to represent request relief as described
 7        below.
 8 Fourth Cause of Action Against BLUE APRON and/or DOES: Failure to Authorize and
 9 Permit Rest Periods (Lab. Code § 226.7; IWC Wage Order No. 9-2001(12); Cal. Code Regs.
10 Title 8 § 11090)
11 102.   Plaintiff and those similarly situated Class members hereby incorporate by reference each
12        and every other paragraph in this Complaint herein, as if fully plead.
13 103.   Under IWC Wage Order No. 9, every employer shall authorize and permit all employees
14        to take rest periods, “[t]he authorized rest period time shall be based on the total hours
15        worked daily at the rate of ten (10) minutes net rest time per four (4) hours worked or major
16        fraction thereof.” IWC Wage Order 9-2001(12). The time spent on rest periods “shall be
17        counted as hours worked for which there shall be no deduction from wages.” Id.
18 104.   Under California Labor Code section 226.7, if the employer does not provide an employee
19        a rest period in accordance with the above requirements, the employer shall pay the
20        employee one (1) hour of pay at the employee’s regular rate of compensation for each
21        workday that the rest break is not provided.
22 105.   At all relevant times, Defendant and/or DOES failed to authorize and/or permit rest period
23        time based upon the total hours worked daily at the rate of ten (10) minutes net rest time
24        per four (4) hours or major fraction thereof.

25 106.   In the alternative, BLUE APRON and/or DOES business model was such that Non-Exempt
26        Employees were assigned too much work with insufficient help due to chronic
27        understaffing whereby Plaintiff and the Class had to work through their rest periods.
28 107.   Throughout the statutory period, BLUE APRON and/or DOES had a pattern and practice
     SECOND AMENDED CLASS ACTION COMPLAINT 20
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 21 of 28



 1        of assigning too much work to be completed in too short of time frames, resulting in
 2        Plaintiff and those similarly situated not being able to take rest periods.
 3 108.   As a result of the unlawful acts of BLUE APRON and/or DOES, Plaintiff and the Class he

 4        seeks to represent have been deprived of premium wages, in amounts to be determined at
 5        trial, and are entitled to recovery of such amounts, plus interest and penalties thereon,
 6        attorneys’ fees and costs, pursuant to Labor Code section 226.7, and IWC Wage Order No.
 7        9-2001.
 8 109.   WHEREFORE, Plaintiff and the Class he seeks to represent request relief as described
 9        below.
10 Fifth Cause of Action Against BLUE APRON and/or DOES: Knowing and Intentional
11 Failure to Comply with Itemized Employee Wage Statement Provisions (Lab. Code §§ 226,
12 1174, 1175; IWC Wage Order No. 9; Cal. Code Regs., Title 8, § 11040)
13 110.   Plaintiff and those similarly situated Class members hereby incorporate by reference each
14        and every other paragraph in this Complaint herein as if fully plead.
15 111.   Labor Code section 226 subdivision (a) requires Defendant and/or DOES to, inter alia,
16        itemize in wage statements and accurately report the total hours worked and total wages
17        earned. BLUE APRON and/or DOES have knowingly and intentionally failed to comply
18        with Labor Code section 226, subdivision (a), on each and every wage statement provided
19        to Plaintiff TERRANCE BAILEY and members of the proposed Class.
20 112.   Labor Code section 1174 requires BLUE APRON and/or DOES to maintain and preserve,
21        in a centralized location, records showing the daily hours worked by and the wages paid to
22        its employees. BLUE APRON and/or DOES have knowingly and intentionally failed to
23        comply with Labor Code section 1174. The failure of BLUE APRON and/or DOES, and
24        each of them, to comply with Labor Code section 1174 is unlawful pursuant to Labor Code

25        section 1175.
26 113.   BLUE APRON and/or DOES failed to maintain accurate time records - as required by IWC
27        Wage Order No. 9-2001(7), and Cal. Code Regs., Title 8 section 11090 - showing, among
28        other things, when the employee begins and ends each work period, the total daily hours
     SECOND AMENDED CLASS ACTION COMPLAINT 21
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 22 of 28



 1        worked in itemized wage statements, total wages, bonuses and/or incentives earned, and
 2        all deductions made.
 3 114.   BLUE APRON and/or DOES have knowingly and intentionally failed to provide Plaintiff

 4        and the Class members with accurate itemized wage statements which show: “(1) gross
 5        wages earned, (2) total hours worked by the employee, . . . (4) all deductions, provided that
 6        all deductions made on written orders of the employee may be aggregated and shown as
 7        one item, (5) net wages earned, (6) the inclusive dates of the period for which the employee
 8        is paid, (7) the name of the employee and only the last four digits of his or her social
 9        security number or an employee identification number other than a social security number,
10        (8) the name and address of the legal entity that is the employer and, if the employer is a
11        farm labor contractor, as defined in subdivision (b) of Section 1682, the name and address
12        of the legal entity that secured the services of the employer, and (9) all applicable hourly
13        rates in effect during the pay period and the corresponding number of hours worked at each
14        hourly rate by the employee[.]” Labor Code section 226(a).
15 115.   As a direct result of BLUE APRON and/or DOES unlawful acts, Plaintiff and the Class he
16        intends to represent have been damaged and are entitled to recovery of such amounts, plus
17        interest thereon, attorneys’ fees, and costs, pursuant to Labor Code section 226.
18 116.   WHEREFORE, Plaintiff and the Class he seeks to represent request relief as described
19        below.
20 Sixth Cause of Action Against BLUE APRON and/or DOES: Failure to Pay All Wages Due
21 at the Time of Termination from Employment (Lab. Code §§ 201-203)
22 117.   Plaintiff and those similarly situated Class members hereby incorporate by reference each
23        and every other paragraph in this Complaint herein as if fully plead.
24 118.   Plaintiff TERRANCE BAILEY terminated his employment with BLUE APRON and/or

25        DOES.
26 119.   Whether Plaintiff TERRANCE BAILEY voluntarily or involuntarily terminated his
27        employment with BLUE APRON and/or DOES, Defendant and/or DOES did not timely
28        pay him straight time wages owed at the time of his termination.
     SECOND AMENDED CLASS ACTION COMPLAINT 22
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 23 of 28



 1 120.   Whether Plaintiff TERRANCE BAILEY voluntarily or involuntarily terminated his
 2        employment with BLUE APRON and/or DOES, Defendant and/or DOES did not timely
 3        pay him overtime wages owed at the time of his termination.

 4 121.   Whether Plaintiff TERRANCE BAILEY voluntarily or involuntarily terminated his
 5        employment with BLUE APRON and/or DOES, Defendant and/or DOES did not timely
 6        pay him meal period and/or rest break premiums owed at the time of his termination.
 7 122.   Numerous members of the Class are no longer employed by BLUE APRON and/or DOES.
 8        They were either fired or quit BLUE APRON’s and/or DOES’ employ. BLUE APRON
 9        and/or DOES did not pay all timely wages owed at the time of their termination. BLUE
10        APRON and/or DOES did not pay all premium wages owed at the time of their termination.
11 123.   Labor Code section 203 provides that, if an employer willfully fails to pay, without
12        abatement or reduction, in accordance with Labor Code sections 201, 201.5, 202 and 205.5,
13        any wages of an employee who is discharged or who quits, the wages of the employee shall
14        continue at the same rate, for up to thirty (30) days from the due date thereof, until paid or
15        until an action therefore is commenced.
16 124.   BLUE APRON and/or DOES failed to pay Plaintiff TERRANCE BAILEY a sum certain
17        at the time of his termination or within seventy-two (72) hours of his resignation, and have
18        failed to pay those sums for thirty (30) days thereafter. Pursuant to the provisions of Labor
19        Code section 203, Plaintiff TERRANCE BAILEY is entitled to a penalty in the amount of
20        his daily wage, multiplied by thirty (30) days.
21 125.   When Plaintiff and those members of the Class who are former employees of BLUE
22        APRON and/or DOES separated from Defendant’s and/or DOES’ employ, Defendant
23        and/or DOES willfully failed to pay all straight time wages, overtime wages, meal period
24        premiums, and/or rest break premiums owed at the time of termination.

25 126.   BLUE APRON and/or DOES failure to pay said wages to Plaintiff TERRANCE BAILEY
26        and members of the Class he seeks to represent, was willful in that BLUE APRON and/or
27        DOES and each of them knew the wages to be due, but failed to pay them.
28 127.   As a consequence of BLUE APRON’s and/or DOES’ willful conduct in not paying wages
     SECOND AMENDED CLASS ACTION COMPLAINT 23
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 24 of 28



 1        owed at the time of separation from employment, Plaintiff TERRANCE BAILEY and
 2        members of the proposed Class are entitled to thirty (30) days’ worth of wages as a penalty
 3        under Labor Code section 203, together with interest thereon and attorneys’ fees and costs.

 4 128.   WHEREFORE, Plaintiff and the Class he seeks to represent request relief as described
 5        below.
 6 Seventh Cause of Action Against BLUE APRON and/or DOES: Violations of the Private
 7 Attorneys General Act of 2004 (“PAGA”) (Labor Code §2698 et seq.)
 8 129.   Plaintiff and those similarly situated Class members hereby incorporate by reference each
 9        and every other paragraph in this Complaint herein as if fully plead.
10 130.   Plaintiff, by virtue of his employment with Defendant, and Defendant’s failure to provide
11        meal and rest periods, overtime compensation, all wages for all work performed at the
12        statutory minimum agreed upon rate, and all wages due at termination, are aggrieved
13        employees with standing to bring an action under the Private Attorney General Act
14        (“PAGA”). Plaintiff, as representative of the people of the State of California, will seek
15        any and all penalties otherwise capable of being collected by the Labor Commission and/or
16        the Department of Labor Standards Enforcement (DLSE). This includes each of the
17        following, as set forth in Labor Code Section 2699.5, which provides that Section 2699.3(a)
18        applies to any alleged violation of the following provisions: Sections 201 through 203, 204,
19        205.5, 221, 222, 223, 226, 226.7, 510, 512, 558, 1174, 1194, 1197, 1197.1, and 1199.
20 131.   Plaintiff is informed and believes that Defendant has violated and continues to violate
21        provisions of the California Labor Code and applicable Wage Orders related to meal and
22        rest periods, overtime compensation, wages for all work performed, and all wages due at
23        termination.
24 132.   Plaintiff, as personal representative of the general public, will and does seek to recover any

25        and all penalties for each and every violation shown to exist or to have occurred during the
26        one-year period of filing this action, in an amount according to proof, as to those penalties
27        that are otherwise only available to public agency enforcement actions. Funds recovered
28        will be distributed in accordance with PAGA, with at least 75% of the penalties recovered
     SECOND AMENDED CLASS ACTION COMPLAINT 24
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 25 of 28



 1         being reimbursed to the State of California and the Labor and Workforce Development
 2         Agency (LWDA).
 3 Eighth Cause of Action Against BLUE APRON and/or DOES: Violation of Unfair

 4 Competition Law (California Bus. & Prof. Code, § 17200, et seq.)
 5 133.    Plaintiff and those similarly situated Class members hereby incorporate by reference each
 6         and every other paragraph in this Complaint herein as if fully plead.
 7 134.    BLUE APRON and/or DOES failure to pay all straight time and overtime wages earned,
 8         failure to provide compliant meal and/or rest breaks and/or compensation in lieu thereof,
 9         failure to itemize and keep accurate records, failure to pay all wages due at time of
10         termination, as alleged herein, constitutes unlawful activity prohibited by California
11         Business and Professions Code section 17200, et seq.
12 135.    The actions of BLUE APRON and/or DOES in failing to pay Plaintiff and members of the
13         proposed Class in a lawful manner, as alleged herein, constitutes false, unfair, fraudulent
14         and deceptive business practices, within the meaning of California Business and
15         Professions Code section 17200, et seq.
16 136.    Plaintiff is entitled to an injunction and other equitable relief against such unlawful
17         practices in order to prevent future damage, for which there is no adequate remedy at law,
18         and to avoid a multiplicity of lawsuits. Plaintiff brings this cause individually and as
19         members of the general public actually harmed and as a representative of all others subject
20         to BLUE APRON and/or DOES unlawful acts and practices.
21 137.    As a result of their unlawful acts, BLUE APRON and/or DOES have reaped and continue
22         to reap unfair benefits at the expense of Plaintiff and the proposed Class he seeks to
23         represent. BLUE APRON and/or DOES should be enjoined from this activity and made to
24         disgorge these ill-gotten gains and restore Plaintiff and the members of the proposed Class

25         pursuant to Business and Professions Code section 17203. Plaintiff is informed and
26         believes, and thereon alleges, that Defendants and/or DOES are unjustly enriched through
27         their policy of not all wages owed to Plaintiff and members of the proposed Class.
28 138.    Plaintiff is informed and believes, and thereon alleges, that Plaintiff and members of the
     SECOND AMENDED CLASS ACTION COMPLAINT 25
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 26 of 28



 1        proposed class are prejudiced BLUE APRON and/or DOES unfair trade practices.
 2 139.   As a direct and proximate result of the unfair business practices of BLUE APRON and/or
 3        DOES, and each of them, Plaintiff, individually and on behalf of all employees similarly

 4        situated, are entitled to equitable and injunctive relief, including full restitution and/or
 5        disgorgement of all wages and premium pay which have been unlawfully withheld from
 6        Plaintiff and members of the proposed Class as a result of the business acts and practices
 7        described herein and enjoining BLUE APRON and/or DOES from engaging in the
 8        practices described herein.
 9 140.   The illegal conduct alleged herein is continuing, and there is no indication that BLUE
10        APRON and/or DOES will cease and desist from such activity in the future. Plaintiff
11        alleges that if BLUE APRON and/or DOES are not enjoined from the conduct set forth in
12        this Complaint, they will continue the unlawful activity discussed herein.
13 141.   Plaintiff further requests that the Court issue a preliminary and permanent injunction
14        prohibiting BLUE APRON and/or DOES from continuing to not pay Plaintiff and the
15        members of the proposed Class overtime wages as discussed herein.
16 142.   WHEREFORE, Plaintiff and the Class he seeks to represent request relief as described
17        below.
18                                    V.     PRAYER FOR RELIEF
19 WHEREFORE, Plaintiff prays for judgment as follows:
20        1.       That the Court determine that this action may be maintained as a class action;
21        2.       For compensatory damages, in an amount according to proof at trial, with interest
22                 thereon;
23        3.       For economic and/or special damages in an amount according to proof with interest
24                 thereon;

25        4.       For unpaid straight time and overtime wages, in an amount according to proof at
26                 trial, with interest thereon;
27        5.       For compensation for all time worked;
28        6.       For compensation for not being provided paid rest breaks;
     SECOND AMENDED CLASS ACTION COMPLAINT 26
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 27 of 28



 1         7.    For compensation for not being provided paid meal periods;
 2         8.    For damages and/or monies owed for failure to comply with itemized employee
 3               wage statement provisions;

 4         9.    For all waiting time penalties owed;
 5         10.   That Defendant be found to have engaged in unfair competition in violation of
 6               sections 17200 et seq. of the California Business and Professions Code;
 7         11.   That Defendant be ordered and enjoined to make restitution to the Class due to their
 8               unfair competition, including disgorgement of their wrongfully withheld wages
 9               pursuant to California Business and Professions Code sections 17203 and 17204;
10         12.   That an order of specific performance of all penalties owed be issued under
11               Business and Professions Code sections 17202;
12         13.   That Defendant be enjoined from continuing the illegal course of conduct, alleged
13               herein;
14         14.   That Defendant further be enjoined to cease and desist from unfair competition in
15               violation of section 17200 et seq. of the California Business and Professions Code;
16         15.   That Defendant be enjoined from further acts of restraint of trade or unfair
17               competition;
18         16.   For penalties for each violation of the Labor Code Private Attorneys General Act
19               of 2004 (“PAGA”);
20         17.   For attorneys’ fees;
21         18.   For interest accrued to date;
22         19.   For costs of suit and expenses incurred herein; and
23         20.   For any such other and further relief as the Court deems just and proper.
24 / / /

25 / / /
26 / / /
27 / / /
28 / / /
     SECOND AMENDED CLASS ACTION COMPLAINT 27
      Case 3:18-cv-07000-VC Document 43 Filed 07/22/20 Page 28 of 28



 1                                           DEMAND FOR JURY TRIAL
 2         Plaintiff demands a jury trial.
 3
     Dated: March 2, 2020                     MARA LAW FIRM, PC
 4
 5                                              /s/ David Mara
                                               David Mara, Esq.
 6                                             Jill Vecchi, Esq.
 7                                             Attorneys for Plaintiff TERRANCE BAILEY
                                               on behalf of himself, all others similarly situated,
 8                                             and on behalf of the general public.

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28
     SECOND AMENDED CLASS ACTION COMPLAINT 28
